Stephens, J.
1. It is incumbent upon a railroad company to exercise due care in the maintenance of a bridge over its tracks along a public highway in a condition safe for travelers passing over the bridge in the exercise of due care.
2. What constitutes such due care upon the part of the railroad company *428will be determined, with reference to any particular condition in the roadway at the approach to the bridge, as a sharp curve in the road at the approach to the bridge, which increases the hazard in the use of the bridge by travelers in vehicles as they turn the sharp curve from the road onto the bridge.
Decided February 14, 1927.
Rehearing denied February 28, 1927.
Hewlett & Dennis, B. P. Gaillard Jr., for plaintiff.
O. J. Lilly, A. C. Wheeler, for defendant.
3. The maintenance by the railroad company of a guard-rail upon the bridge in a condition so frail and weak that a vehicle, which has skidded upon sand and loose dirt upon the bridge after turning the sharp curve in the road and coming upon the bridge, breaks through the guard-rail and falls off the bridge, may be negligence.
4. In a suit against the railroad company, where it is alleged that the plaintiff, when traveling in the exercise of due care in an automobile along the public road and coming around the sharp curve in the road and upon the bridge across the railroad-tracks of the defendant', was injured 'by reason of the automobile skidding upon sand and loose dirt upon -the bridge and breaking through the guard-rail on the bridge, which the defendant had negligently maintained in a frail and insecure condition, and falling off the bridge, the petition sets out a cause of action.
5. The trial court erred in sustaining the defendant’s demurrers to the plaintiff’s petition.

Judgment reversed.


Bell, J., concurs. Jenkins, P. J., disqualified.